Citation Nr: 0828117	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there is clear and unmistakable error in rating 
decisions that awarded no more than a 60 percent disability 
evaluation for post surgical residuals of squamous cell 
carcinoma of the right lung.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  Service in Vietnam is evidenced in the 
record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

The veteran was service-connected for squamous cell carcinoma 
status post thoractomy and lobectomy right lower lung in a 
March 2000 rating decision.  The RO evaluated the disability 
as 60 percent disabling effective October 8, 1999.  
Subsequently, in rating decisions dated June 2002 and 
November 2006, the RO reduced the disability rating from 60 
percent to 30 percent and back to 60 percent disabling.  The 
disability is currently evaluated as 60 percent disabling 
effective April 6, 2006.

In a June 2005 statement in lieu of a VA Form 646, the 
veteran's representative raised the issue of whether the RO 
had committed clear and mistakable error (CUE) in determining 
that the veteran's disability rating was less than a full 
schedular rating of 100 percent disabling under the rating 
criteria of the General Rating Formula for Restrictive Lung 
Disease effective from the date of service connection. 

In August 2007, the veteran and his representative presented 
evidence and testimony in support of his claims at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In a November 2007 decision, the Board, among other things, 
remanded the claim for CUE to VBA for further evidentiary 
development.  That has occurred and the claim is once again 
before the Board. 


FINDINGS OF FACT

1.  A March 2000 VA rating decision determined that the 
veteran was 60 percent disabled for squamous cell carcinoma 
status post thoractomy and lobectomy right lower lung under 
38 C.F.R. § 4.97, Diagnostic Code 6844 (1999).

2.  The veteran's VA claims folder does not include medical 
evidence of a result for diffusion capacity of carbon 
monoxide, single breath (DLCO sb).

3.  The RO's March 2000 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The March 2000 rating decision did not contain CUE.  38 
C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the results of 
parafascicular thalamotomy pulmonary function tests (PFT) 
which he took on September 27 and November 8, 1999, and July 
26, 2001, indicated PFT DLCO sb results of less than 40 
percent.  Those results, he argues, require a disability 
rating of 100 percent under the criteria of the General 
Rating Formula for Restrictive Lung Disease (the General 
Formula).  Therefore, the veteran submits that because the RO 
evaluated the disability rating at less than 100 percent, the 
RO committed CUE.

The Board will address certain preliminary issues and then 
render a decision on the issue on appeal.



Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further evidentiary development.  Specifically, the Board 
ordered VBA to provide the veteran's VA claims folder to a 
"pulmonary laboratory specialist/technician" who was 
ordered to reinterpret the results of a PFT taken by the 
veteran on November 8, 1999.  The remand required the 
examiner to provide the results for DLCO in "their entirety, 
to include pre and post medication (RX) values."  After 
completing that evaluation, VBA was to perform any other 
development of the veteran's claim as deemed appropriate and 
readjudicate the claim.

The Board notes that the record includes the April 2008 
opinion of Dr. C.D., Chief of Pulmonary and Critical Care 
Section, VA Medical Center (VAMC), St. Louis, Missouri.  Dr. 
C.D. provided a written report in which he indicated that he 
reviewed the veteran's VA claims folder and reinterpreted the 
results of the November 8, 1999, PFT in the claims folder.  
VBA provided the veteran with a supplemental statement of the 
case in May 2008.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
Based on the record described above, the Board finds that VBA 
complied with the November 2007 remand order.



Duties to notify and assist

Generally, upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

However, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the duties to notify and 
assist do not pertain to CUE claims.

The claim in this case alleges that the RO committed CUE in 
connection with rating decisions which provided for 
disability ratings of less than 100 percent for his service-
connected squamous cell carcinoma status post thoractomy and 
lobectomy right lower lung under 38 C.F.R. § 4.97, Diagnostic 
Code 6844.  CUE claims are requests for revision of previous 
decisions and are fundamentally different from any other kind 
of action in the VA adjudicative process.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).   A veteran alleging CUE 
is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision and is thus not a 
"claimant" as defined by 38 U.S.C.A. § 5100.  The Court 
also held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Id. at 179.  Therefore, the Board finds that 
VA's duties to notify and assist imposed by the VCAA are not 
applicable to claims of CUE.  See also 38 C.F.R. § 20.1411(c) 
and (d) (2007).

Additionally, a CUE claim generally does not involve the 
submission of evidence beyond what already resides in the 
claims folder.  The outcome in this case is determined from 
an analysis of the evidence contained in the claims folder as 
of March 2000.  Thus, remand for further evidentiary 
development beyond that already provided in response to the 
Board's November 2007 remand order will serve no purpose in 
this instance.  Last, the Board finds that general due 
process considerations have been satisfied.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran and his representative have 
presented evidence and argument on this matter at the August 
2007 hearing before the undersigned VLJ. In addition, as 
noted above, the veteran's representative has submitted 
argument in support of the CUE claim in the June 2005 
statement.

The Board will now address the issue on the merits.

Relevant law and regulations

Finality of RO decisions

In general, VA rating decisions are final. See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  A 
final decision cannot be reopened unless new and material 
evidence is presented. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In the alternative, a final 
decision may be subject to revision on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2007).

CUE

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

Law and regulations in effect at the time of the March 2000 
rating decision

The Board notes that the General Rating Formula for 
Restrictive Lung Disease 38 C.F.R. § 4.97 were revised 
effective October 7, 1996.  See 61 Fed. Reg. 46,720 (1996) 
[as amended see 61 Fed.Reg. 46728 (Sept. 5, 1996) and 71 
Fed.Reg. 28586 (May 17, 2006)].  The veteran filed his 
initial claim for service connection October 8, 1999.  Thus, 
the rating criteria have remained the same throughout the 
period when the veteran's claims were rated by the RO.

The veteran's service-connected squamous cell carcinoma 
status post thoractomy and lobectomy right lower lung falls 
squarely under 38 C.F.R. § 4.97, Diagnostic Code 6844 [post-
surgical residual (lobectomy, pneumonectomy, etc.].  Under 
Diagnostic Code 6844, the disability is actually rated under 
the General Rating Formula for Restrictive Lung Diseases:

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FEVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure or; requires outpatient oxygen therapy . . . . . 
. . .100% disabling.

FEV-1 of 40- to-55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) . . . . 60 % 
disabling.

FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) of 56-to-65- percent 
predicted . . . . 30% disabling.

FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) of 66-to-80- percent 
predicted . . . . 10% disabling.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).



Analysis

As indicated above, this matter must be resolved by reviewing 
the evidence and applying the law that was before the RO in 
March 2000 and determining whether, as the veteran claims, it 
is undebatable that the evidence of record at that time 
established that the veteran was entitled to a rating for his 
service-connected lung condition of 100 percent.  

The Board once again notes the very high standard (i.e. 
"undebatable") which is applied with respect to CUE claims.  
Errors that are "clear and unmistakable" are undebatable; 
that is, reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
See Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  Moreover, to 
present a valid claim of CUE the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
See Crippen v. Brown, 
9 Vet. App. 412 (1996).  

The veteran's argument is straightforward.  September and 
November 1999 PFT results in the record at the time of the 
March 2000 rating decision indicate a DLCO of less than 40 
percent.  The rating criteria provides for a 100 percent 
disability rating when the medical evidence shows a DLCO 
result of less than 40 percent predicted. Therefore, the RO 
committed CUE in not providing a 100 percent disability 
rating.  

However, Dr. C.D.'s April 2008 review of the veteran's record 
includes the statement that "[N]o test in the system or his 
C-file includes a result for DLCO."  Dr. C.D. elaborated:  

I reviewed the printout from the test as requested.  
Although there is a value of 29.8 in the predicted 
column (PRED), there are no values in any other 
column, indicating that the DLCO test was not 
performed.

The Board finds that although the veteran's argument alleges 
a misapplication of law, it inherently rests on the factual 
assumption that the November 1999 [and any other PFT DLCO 
report of record] DLCO reported was a valid report.  In 
essence, then, the veteran's claim for CUE asks the Board to 
reevaluate evidence. 

Dr. C.D.'s opinion reveals that the DLCO reported is not 
valid.  Without a valid DLCO report of less than 40 predicted 
of record, and given the other evidence of record, there can 
be no finding that the criteria for a 100 percent disability 
have necessarily been met.  For those reasons, the Board 
finds that the veteran's factual premise is not valid and 
that reasonable minds could conclude that the original 
decision was accurate at the time it was made. 

The standard for CUE is very high: the error must be 
undebatable.  The veteran must assert more than mere 
disagreement with how the facts of the case were weighed or 
evaluated.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  Applying 
this rigorous standard, the Board cannot say that the 
evidence in this case compels a finding of CUE.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As stated above, the primary focus of the veteran's argument 
was that the RO failed to properly assess the evidence.  
Accordingly, such argument does not constitute a valid CUE 
claim, and thus warrants dismissal.  





ORDER

The claim of CUE in the March 2000 VA rating decision is 
dismissed.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


